DETAILED ACTION
Claims 1-8 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2020 is being considered by the examiner.

Claim Objections
 Claims 3, 6, and 8 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 3, 6, and 8 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 
USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 1, in lines 2-3 recites the broad recitation “n being an integer comprised between 2 and 15”, and the claim also recites “preferably between 3 and 8” which is the narrower statement of the range/limitation. Also claim 1, in lines 5-6 recites the broad recitation “an ion-exchange resin in a volume comprised between 50 and 150 mL”, and the claim also recites “advantageously between 80 and 120 mL” which is the narrower statement of the range/limitation. Also claim 1, in the paragraph c) recites the broad recitation “a volume of condensate comprised between 500 and 1500 L”, and the claim also recites “advantageously between 800 and 1200 L” which is the narrower statement of the range/limitation. 

Claim 2, in lines 3-4 recites the broad recitation “the ion-exchange resin has a total exchange capacity greater than 1.0 eq/L”, and the claim also recites “preferable greater than 1.5 eq/L” and “advantageously greater than 2.0 eq/L” which are the narrower statements of the range/limitation. 
Claim 4, in lines 3-5 recites the broad recitation “by elution of the cationic resin with a volume of acidic solution at least 2 times”, and the claim also recites “in particular at least 4 times” and “advantageously at least 5 times” which are the narrower statements of the range/limitation. 
Claim 5, in lines 2-4 recites the broad recitation “the acidic solution is a strong acidic solution which has a concentration of Na+ and Ca2+ ions of less than 1 ppb”, and the claim also recites “notably less than 0.5 ppb” and “in particular less than 0.2 ppb”, which are the narrower statements of the range/limitation. 
Claim 6, in lines 3-5 recites the broad recitation “step e) is carried out by elution of the cationic resin with a volume of aqueous regeneration solution at least 2 times”, and the claim also recites “in particular at least 4 times” and “advantageously at least 5 times” which are the narrower statements of the range/limitation. 
Claim 7, in lines 2-5 recites the broad recitation “the aqueous regeneration solution is a strong acidic solution which has a concentration of Na+ and Ca2+ ions of less than 1 ppb”, and the claim also recites “notably less than 0.5 ppb” and “in particular less than 0.2 ppb”, which are the narrower statements of the range/limitation. 


Allowable Subject Matter
Claims 1-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter: The present claims 1-8 are allowable over the closest references: Kangai et al.  (U.S. Patent 6,655,144), Kangai et al.  (U.S. Patent 6,293,104), Saito et al. (U.S. Patent 6,686,751), Takemoto et al. (JP 2018-054359 A), Inoue et al. (JP 2013-250278 A), and Inoue et al. (JP 2010-216823 A).
	Kangai’144 discloses a condenser condensing steam flowed therein from a turbine and supplying the condensed condensate into a feed water system leading to a steam generator, 
wherein said condenser comprises a steam condensing zone having a heat exchanger tube bundle and condensing steam, a hot well zone partitioned from said steam condensing zone, a condensate communicating portion introducing the condensate condensed in said steam condensing zone to said hot well zone and a condensate outlet portion leading the condensate stayed in said hot well zone from said condenser to said feed water system, 
a first detecting means for detecting the quality of condensate is provided in said condensate communicating portion introducing the condensed condensate from said steam condensing zone to said hot well zone or in the vicinity of said condensate communicating portion and a second detecting means for detecting the quality of condensate is provided at said condensate outlet portion leading the condensate stayed 
a control valve adjusting supply of the condensate to be supplied from said condenser to said feed water system on the basis of a difference between water quality detection values of the condensate detected by said first and second detecting means is provided on said feed water system, and 
a make-up water system supplying make-up water to said feed water system on the downstream side of said control valve is provided (claims 1-4).
Kangai’104 discloses a condenser condensing steam flowed therein from a turbine into condensate and supplying the condensed condensate into a feed water system leading to a steam generator, wherein
said condenser comprises a steam condensing zone having a heat exchanger tube bundle and condensing steam and a hot well zone allowing the condensate condensed in said steam condensing zone to stay therein,
a plurality of detectors for detecting the quality of the condensate or detection ports for taking out a sample of the condensate are provided in said hot well zone, and
a control valve adjusting supply of the condensate to be supplied from said condenser to said feed water system on the basis of water quality detection values detected by said plurality of detectors or detection ports is provided on said feed water system, and
a make-up water system supplying make-up water to said feed water system on the downstream side of said control valve is provided, which further includes a chemical injecting system supplying chemical dilution water to said feed water system on the 
	Saito discloses a method for detecting anions in water by measuring an electric conductivity which comprises introducing a sample water into the anode chamber of an electrolyzer constituted by an anode chamber having an anode plate and a cathode chamber having a cathode plate via a cation exchange membrane, applying a direct-current voltage between the anode and the cathode to effect electrolytic treatment, withdrawing the treated water out of the anode chamber, measuring the electric conductivity of the treated water out of the anode chamber to detect anions in the water and then, introducing the treated water into the cathode chamber of the electrolyzer, further comprising subjecting the sample water before introducing it into the anode chamber to pretreatment to remove cruds and fine particles therefrom, wherein all of the treated water withdrawn from the anode chamber is introduced into the cathode chamber (claims 3-5).

	Inoue’278 discloses that the detection method involves introducing an ion exchange group inside the constitutional units for a cation exchanger with a desalination chamber. A three-dimensional continuous frame is provided with a thickness of 1-60 micrometers consisting an aromatic vinyl polymer of the crosslinked structure units. An organic porous cation exchanger is uniformly distributed in a porous ion exchanger. The cation exchanger is the organic porous cation exchanger and a mixed-bed cation exchanger of a granular cation exchange resin. Leak of the cooling water of the condenser of a power station is measured (abstract).
	Inoue’823 discloses that in an anion detecting device for passing a sample liquid through a desalting chamber of an electric regeneration type decation device to remove 
However the above mentioned references of Kangai’144 et al., Kangai’104 et al. Saito et al., Takemoto et al., Inoue’278 et al.  and Inoue’823 et al. do not disclose or fairly suggest the claimed method for identifying the unit causing a raw water leak in a condenser of a thermal power plant consisting of n units, n being an integer comprised between 2 and 15,  
wherein each of the n units is equipped with a cartridge intended to contain an ion-exchange resin in a volume comprised between 50 and 150 mL,
comprising the following steps:
a)   for each of the n units, purifying the ion-exchange resin to be placed
in the cartridge;

c)    for each of the n units, passing a volume of condensate comprised is between 500 and 1 500 L into the cartridge containing the purified ion-exchange resin put in place in step b);
d)    for each of the n units, collecting the ion-exchange resin obtained at the end of step c);
e)    for each of the n units, regenerating the ion-exchange resin collected 20 in step d) by elution with an aqueous regeneration solution;
f)    for each of the n units, collecting the eluate obtained at the end of step e) followed by determining the nature of the ionic species present in the eluate and the amount of each ionic species present in said eluate; and
g)    for each of the ionic species identified in step f), comparing the 25 amounts of said ionic species determined in each of the n eluates, as per instant claim 1.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762